DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and specie 2, fig. 6-8 in the reply filed on 2/1/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the membrane having, “…a wedge radial length that can be varied depending upon the large-scale device being replicated.” The large-scale device is not defined or included as part of the claimed invention. Therefore, the precise wedge radial length of the membrane cannot be accurately determined as it appears to be defined in relation to some unknown device. For examination purposes a membrane having any wedge radial length will be deemed sufficient to meet the limitations of the 
	The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spearman US 5,489,352.

	Claim 1, Spearman teaches a tool comprising a housing (21) having a fluid inlet (53) and a fluid outlet (30), and a filter receiving region in the form of a wedge shape, capable of holding a pleated filter membrane, in fluid communication with the fluid inlet and the fluid outlet, the filter receiving region being defined by a rigid wall framework  
Claims 3 and 5, Spearman further teaches the pleats of the pleated membrane are oriented in an M-pleat pattern (fig. 1-2); and the housing comprises a cover (23) having the fluid inlet and a base member (22) having the fluid outlet and the filter receiving region, the cover and base member being sealed together (fig. 1-5).
	Claim 4 recites the proportional replication is a 1:1 replication of throughput which is a recitation of intended use and does not provide any further structural limitations to the apparatus.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al. US 3,494,466.

Claim 1, Rose teaches a tool comprising a housing (11, 11) having a fluid inlet (13) and a fluid outlet (13), and a filter receiving region in the form of a wedge shape, capable of holding a pleated filter membrane, in fluid communication with the fluid inlet and the fluid outlet, the filter receiving region being defined by a rigid wall framework (14, 14), and a wedge shaped pleated membrane having one or more pleats having a wedge radial length (fig. 1-3). The wedge shaped membrane will have a radial length by virtue of the membrane having a wedge shape and thus the length of the pleats will inherently be a radial length as measured along a direction that passes through where the edges of the wedge would intersect. The recitation of the tool being for replicating filtration characteristics of a large scale filtration device and the length that can be varied depending upon the large scale device being replicated is a recitation of intended use and does not provide any further structural limitations to the apparatus. The recitation of the framework being configured to hold pleats of a membrane in an amount effective to proportionally replicate the filtration performance of the large scale filtration device is a recitation of intended use. 
	Claims 3 and 5, Rose further teaches the pleats are oriented in an M-pleat pattern (fig. 1); and the housing comprises a cover (11) having the fluid inlet and a base member (11) having the fluid outlet and the filter receiving region, the cover and base member being sealed together (fig. 1-3).
	Claim 4 recites the proportional replication is a 1:1 replication of throughput which is a recitation of intended use and does not provide any further structural limitations to the apparatus.

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the term “radial length” are addressed in the body of the rejection above.
Applicant argues that Spearman does not teach the filter receiving region is in the form of a wedge shape. This is taught by Spearman as the filter receiving region has a shape that tapers from one end to the other.
Applicant argues that Rose does not teach the wedge shaped pleated membrane has a wedge radial length that can be varied depending upon the large scale device being replicated. The recitation of varying the radial length of the pleated membrane is a recitation of process and an intended use that does not provide any further structural limitations to the tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778